Exhibit 10.22.5.9.7

ASSIGNMENT AGREEMENT

THIS ASSIGNMENT AGREEMENT (as amended, supplemented, restated or otherwise
modified from time to time, this “Agreement”) is dated as of the Assignment Date
(as such term is defined hereinafter), by and among AMEGY BANK NATIONAL
ASSOCIATION, a national banking association (“Assignor”), COMPASS BANK
(successor in interest to Guaranty Bank, FSB) (“Compass”), WELLS FARGO BANK,
NATIONAL ASSOCIATION (“Wells”), JPMORGAN CHASE BANK, N.A. (“JPMC”), and KEYBANK
NATIONAL ASSOCIATION (“KeyBank”, and Compass, Wells, JPMC and KeyBank,
collectively, the “Assignees”).

RECITALS

WHEREAS, Assignor is a party to the Second Amended and Restated Credit Agreement
dated effective July 30, 2010, as amended by that certain First Amendment to
Second Amended and Restated Credit Agreement dated effective September 30, 3010,
that certain Second Amendment to Second Amended and Restated Credit Agreement
dated effective June 22, 2011, that certain Third Amendment to Second Amended
and Restated Credit Agreement dated effective December 8, 2011, that certain
Fourth Amendment to Second Amended and Restated Credit Agreement dated effective
June 25, 2012, that certain Fifth Amendment to Second Amended and Restated
Credit Agreement dated effective November 26, 2012, and that certain Sixth
Amendment to Second Amended and Restated Credit Agreement dated effective
June 28, 2013 (as amended, supplemented, restated or otherwise modified from
time to time, the “Credit Agreement”), by and among PrimeEnergy Corporation (the
“Borrower”), certain other parties, each of the lenders that is or becomes a
party thereto as provided in Section 9.1(b) of the Credit Agreement
(individually, together with its successors and assigns, a “Lender”, and
collectively, together with their successors and assigns, the “Lenders”), and
Compass, as agent for the Lenders and certain other parties under certain
circumstances (in such capacity, together with its successors in such capacity,
the “Agent”); and

WHEREAS, Assignor proposes to sell, assign and transfer to the Assignees, and
each of the Assignees proposes to purchase and assume from Assignor, that
portion of Assignor’s Facility Amount and its outstanding Loans set forth herein
for the relevant Assignee, all on the terms and conditions of this Agreement;

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

ARTICLE I

DEFINITIONS AND INTERPRETATION

1.1 Definitions from Credit Agreement. All capitalized terms used but not
defined herein have the respective meanings given to such terms in the Credit
Agreement.



--------------------------------------------------------------------------------

1.2 Additional Defined Terms. As used herein, the following terms have the
following respective meanings:

“Assigned Interest” shall mean, as to each of the Assignees, that percentage set
forth below as to each of the Assignees of Assignor’s (in its capacity a Lender)
rights and obligations (i) under the Credit Agreement and the other Loan
Documents in respect of the Facility Amount of Assignor in the principal amount
equal to $32,327,586.21, as of the Assignment Date, and (ii) to make Loans and
participate in Letters of Credit under its Commitment and to receive payments
for the Loans currently outstanding under its Commitments, plus the interest and
fees which will accrue with respect thereto from and after the Assignment Date
(resulting in the Dollar amount of such Facility Amount set forth below under
the heading “Assigned Facility Amount” as to the relevant Assignee):

 

Assignee

   Assigned Percentage of
Assignor’s Facility Amount     Assigned Facility Amount  

Compass

     37.85714287040 %    $ 12,238,300.50   

Wells

     25.42857141973 %    $ 8,220,443.35   

JPMC

     6.23809524693 %    $ 2,016,625.62   

KeyBank

     30.47619046293 %    $ 9,852,216.74      

 

 

   

 

 

       100.00000000000 %    $ 32,327,586.21   

“Assignment Date” shall mean December 23, 2013.

1.3 References. References in this Agreement to Schedule, Exhibit, Article, or
Section numbers shall be to Schedules, Exhibits, Articles, or Sections of this
Agreement, unless expressly stated to the contrary. References in this Agreement
to “hereby,” “herein,” “hereinafter,” “hereinabove,” “hereinbelow,” “hereof,”
“hereunder” and words of similar import shall be to this Agreement in its
entirety and not only to the particular Schedule, Exhibit, Article, or Section
in which such reference appears. Except as otherwise indicated, references in
this Agreement to statutes, sections, or regulations are to be construed as
including all statutory or regulatory provisions consolidating, amending,
replacing, succeeding, or supplementing the statute, section, or regulation
referred to. References in this Agreement to “writing” include printing, typing,
lithography, facsimile reproduction, and other means of reproducing words in a
tangible visible form. References in this Agreement to agreements and other
contractual instruments shall be deemed to include all exhibits and appendices
attached thereto and all subsequent amendments and other modifications to such
instruments, but only to the extent such amendments and other modifications are
not prohibited by the terms of this Agreement. References in this Agreement to
Persons include their respective successors and permitted assigns.

1.4 Articles and Sections. This Agreement, for convenience only, has been
divided into Articles and Sections; and it is understood that the rights and
other legal relations of the parties hereto shall be determined from this
instrument as an entirety and without regard to the aforesaid division into
Articles and Sections and without regard to headings prefixed to such Articles
or Sections.

1.5 Number and Gender. Whenever the context requires, reference herein made to
the single number shall be understood to include the plural; and likewise, the
plural shall be

 

- 2 -



--------------------------------------------------------------------------------

understood to include the singular. Definitions of terms defined in the singular
or plural shall be equally applicable to the plural or singular, as the case may
be, unless otherwise indicated. Words denoting sex shall be construed to include
the masculine, feminine and neuter, when such construction is appropriate; and
specific enumeration shall not exclude the general but shall be construed as
cumulative.

1.6 Negotiated Transaction. Each party to this Agreement affirms to the other
party hereto that it has had the opportunity to consult, and discuss the
provisions of this Agreement with, independent counsel and fully understands the
legal effect of each provision.

ARTICLE II

SALE AND ASSIGNMENT

2.1 Sale and Assignment. On the terms and conditions set forth herein, effective
on and as of the Assignment Date, Assignor hereby sells, assigns and transfers
to each of the Assignees, and each of the Assignees hereby purchases and assumes
from Assignor, all of the right, title and interest of Assignor in and to, and
all of the obligations of Assignor in respect of, the Assigned Interest of the
relevant Assignee. Such sale, assignment and transfer is without recourse and,
except as expressly provided in this Agreement, without representation or
warranty.

2.2 Assumption of Obligations. Each of the Assignees agrees with Assignor (for
the express benefit of Assignor and the Borrower) that such Assignee will, from
and after the Assignment Date, assume and perform all of the obligations of
Assignor in respect of the Assigned Interest of the relevant Assignee. From and
after the Assignment Date: (a) Assignor shall be released from its obligations
in respect of the Assigned Interests and (b) each of the Assignees shall be
entitled to all of Assignor’s respective rights, powers and privileges under the
Credit Agreement and the other Loan Documents in respect of the Assigned
Interest of the relevant Assignee.

2.3 Consent by Agent. By executing this Agreement as provided below, in
accordance with Section 9.1(b) of the Credit Agreement, the Agent hereby
acknowledges notice of the transactions contemplated by this Agreement and
consents to such transactions.

ARTICLE III

PAYMENTS

3.1 Payments. As consideration for the sale, assignment and transfer
contemplated by Section 2.1, each of the Assignees shall, on the Assignment
Date: (a) assume Assignor’s obligations in respect of the Assigned Interest of
the relevant Assignee and (b) pay to Assignor an amount equal to the Loan
Balance, if any, and all accrued and unpaid interest and fees with respect to
the Assigned Interest of the relevant Assignee as of the Assignment Date. Except
as otherwise provided in this Agreement, all payments hereunder shall be made in
Dollars and in immediately available funds, without setoff, deduction or
counterclaim.

3.2 Allocation of Payments. Assignor and the Assignees agree that: (a) Assignor
shall be entitled to any payments of principal with respect to the Assigned
Interests made prior to

 

- 3 -



--------------------------------------------------------------------------------

the Assignment Date, together with any interest and fees with respect to the
Assigned Interest accrued prior to the Assignment Date; (b) each of the
Assignees shall be entitled to any payments of principal with respect to the
Assigned Interest of the relevant Assignee made from and after the Assignment
Date, together with any and all interest and fees with respect to the Assigned
Interest of the relevant Assignee accruing from and after the Assignment Date;
and (c) the Agent is authorized and instructed to allocate payments received by
it for the account of Assignor and the Assignees as provided in the foregoing
clauses. Each party hereto agrees that it will hold any interest, fees or other
amounts that it may receive to which any other party hereto shall be entitled
pursuant to the preceding sentence for the account of such other party and pay,
in like money and funds, any such amounts that it may receive to such other
party promptly upon receipt.

3.3 Delivery of Note. Promptly following the receipt by Assignor of
the consideration required to be paid by an Assignee under Section 3.1 hereof,
Assignor shall: (a) deliver to the Agent (or its counsel) the Note held by
Assignor and (ii) notify the Agent to request that the Borrower execute and
deliver a new Note to such Assignee, dated as of the Assignment Date.

3.4 Further Assurances. Assignor and the Assignees hereby agree to execute and
deliver such other instruments, and take such other actions, as any party hereto
may reasonably request in connection with the transactions contemplated by this
Agreement.

ARTICLE IV

CONDITIONS PRECEDENT

The effectiveness of the sale, assignment and transfer contemplated hereby is
subject to the satisfaction of each of the following conditions precedent:

(a) the execution and delivery of this Agreement by Assignor and the Assignees;

(b) the receipt by Assignor of the payments required to be made under
Section 3.1; and

(c) the acknowledgment and consent by the Agent as contemplated by Section 2.3.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

5.1 Representations and Warranties of Assignor. Assignor represents and warrants
to the Assignees as follows:

(a) Assignor has all requisite power and authority, and has taken all action
necessary to execute and deliver this Agreement and to fulfill its obligations
under, and consummate the transactions contemplated by, this Agreement;

 

- 4 -



--------------------------------------------------------------------------------

(b) the execution, delivery and compliance with the terms hereof by Assignor and
the delivery of all instruments required to be delivered by it hereunder do not
and will not violate any Requirement of Law applicable to it;

(c) this Agreement has been duly executed and delivered by it and constitutes
the legal, valid and binding obligation of Assignor, enforceable against it in
accordance with its terms;

(d) all approvals and authorizations of, all filings with and all actions by any
Governmental Authority necessary for the validity or enforceability of its
obligations under this Agreement have been obtained;

(e) Assignor has good title to, and is the sole legal and beneficial owner of,
the Assigned Interest, free and clear of all Liens, claims, participations or
other charges of any nature whatsoever; and

(f) the transactions contemplated by this Agreement are commercial banking
transactions entered into in the ordinary course of the banking business of
Assignor.

5.2 Disclaimer. Except as expressly provided in Section 5.1 hereof, Assignor
does not make any representation or warranty, nor shall Assignor have any
responsibility to any Assignee, with respect to the accuracy of any recitals,
statements, representations or warranties contained in the Credit Agreement or
in any other Loan Document or for the value, validity, effectiveness,
genuineness, execution, legality, enforceability or sufficiency of the Credit
Agreement, the Notes or any other Loan Document or for any failure by the
Borrower or any other Person (other than Assignor) to perform any of its
obligations thereunder or for the existence, value, perfection or priority of
any collateral security or the financial or other condition of the Borrower or
any other Person, or any other matter relating to the Credit Agreement or any
other Loan Document or any extension of credit thereunder.

5.3 Representations and Warranties of Assignees. Each of the Assignees
represents and warrants to Assignor as follows:

(a) such Assignee has all requisite power and authority, and has taken all
action necessary to execute and deliver this Agreement and to fulfill its
obligations under, and consummate the transactions contemplated by, this
Agreement;

(b) the execution, delivery and compliance with the terms hereof by such
Assignee and the delivery of all instruments required to be delivered by it
hereunder do not and will not violate any Requirement of Law applicable to it;

(c) this Agreement has been duly executed and delivered by it and constitutes
the legal, valid and binding obligation of such Assignee, enforceable against it
in accordance with its terms;

 

- 5 -



--------------------------------------------------------------------------------

(d) all approvals and authorizations of, all filings with and all actions by any
Governmental Authority necessary for the validity or enforceability of its
obligations under this Agreement have been obtained;

(e) such Assignee has received copies of the Credit Agreement and the other Loan
Documents, as well as copies of all Financial Statements previously provided by
the Borrower in satisfaction of obligations under the Credit Agreement;

(f) such Assignee has fully reviewed the terms of the Credit Agreement and the
other Loan Documents and has independently and without reliance upon Assignor,
and based on such information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement;

(g) if such Assignee is not incorporated under the laws of the United States of
America or a state thereof, such Assignee has contemporaneously herewith
delivered to the Agent and the Borrower such documents as are required by the
Credit Agreement; and

(h) the transactions contemplated by this Agreement are commercial banking
transactions entered into in the ordinary course of the banking business of such
Assignee.

ARTICLE VI

MISCELLANEOUS

6.1 Notices. All notices and other communications provided for herein (including
any modifications of, or waivers, requests or consents under, this Agreement)
shall be given or made in writing (including by telecopy) to the intended
recipient at its “Address for Notices” specified below its name on the signature
pages hereof or, as to any party hereto, at such other address as shall be
designated by such party in a notice to the other parties hereto.

6.2 Amendment, Modification or Waiver. No provision of this Agreement may be
amended, modified or waived except by an instrument in writing signed by
Assignor and the Assignees, and consented to by the Agent.

6.3 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns. The representations and warranties made herein by each of the Assignees
are also made for the benefit of the Agent, and each of the Assignees agrees
that the Agent is entitled to rely upon such representations and warranties.

6.4 Assignments. No party hereto may assign any of its rights or obligations
hereunder except in accordance with the terms of the Credit Agreement.

 

- 6 -



--------------------------------------------------------------------------------

6.5 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be identical and all of which, taken together, shall
constitute one and the same instrument and shall be effective against the
parties hereto only upon execution of one or more counterparts hereof by all
parties hereto.

6.6 Governing Law. THIS AGREEMENT (INCLUDING THE VALIDITY AND ENFORCEABILITY
HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF TEXAS, OTHER THAN THE CONFLICT OF LAWS RULES THEREOF.

6.7 Expenses. To the extent not paid by the Borrower pursuant to the terms of
the Credit Agreement, each party hereto shall bear its own expenses in
connection with the execution, delivery and performance of this Agreement.

6.8 Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN
ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

[Signatures appear on following pages]

 

- 7 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Assignment Agreement to
be executed and delivered as of the date first above written.

 

ASSIGNOR: AMEGY BANK NATIONAL ASSOCIATION By:  

/s/ Mark A. Serice

  Mark A. Serice   Senior Vice President Address for Notices:

4400 Post Oak Parkway

4th Floor

Houston, Texas 77027

Attention: Energy Lending Dept.

Facsimile No. (713) 561-0345

Telephone No.: (713) 232-1110

 

(Signature page to Assignment Agreement)



--------------------------------------------------------------------------------

ASSIGNEE:

COMPASS BANK (successor in interest

to Guaranty Bank, FSB)

By:  

/s/ Kathleen J. Bowen

  Kathleen J. Bowen   Senior Vice President Address for Notices: 2200 Post Oak
Blvd., 21st Floor

Houston, Texas 77056

Attention: Kathleen J. Bowen

 

(Signature page to Assignment Agreement)



--------------------------------------------------------------------------------

ASSIGNEE: WELLS FARGO BANK, NATIONAL ASSOCIATION By:  

/s/ Betsy Jocher

Name:  

Betsy Jocher

Title:  

Director

Address for Notices:

1000 Louisiana Street, 9th Floor

Houston, TX 77002

Attn:  

Betsy Jocher

Facsimile No.:  

713-319-1925

 

(Signature page to Assignment Agreement)



--------------------------------------------------------------------------------

ASSIGNEE: JPMORGAN CHASE BANK, N.A. By:  

/s/ Alexander Wilk

Name:  

Alexander Wilk

Title:  

Authorized Signatory

Address for Notices:

 

 

Attn:  

 

Facsimile No.:  

 

 

(Signature page to Assignment Agreement)



--------------------------------------------------------------------------------

ASSIGNEE: KEYBANK NATIONAL ASSOCIATION By:  

/s/ Sherrie I. Manson

Name:  

Sherrie I. Manson

Title:  

Senior Vice President

Address for Notices:

4900 Tiedeman Road

Brooklyn, Oh 44144-2302

Attn:  

Yvette Dyson-Owens

Facsimile No.:  

216-370-6119

 

(Signature page to Assignment Agreement)



--------------------------------------------------------------------------------

ACKNOWLEDGED AND CONSENTED TO:

COMPASS BANK (successor in interest

to Guaranty Bank, FSB), as Agent

By:  

/s/ Kathleen J. Bowen

  Kathleen J. Bowen   Senior Vice President PRIMEENERGY CORPORATION By:  

/s/ Beverly A. Cummings

  Beverly A. Cummings   Executive Vice President, Treasurer   and Chief
Financial Officer

 

(Signature page to Assignment Agreement)